Citation Nr: 1718908	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for PTSD, arising from Personal Assault and/or Military Sexual Trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

RLBJ, Associate Attorney


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1978 to March 1982.  Additionally, the Veteran served in the United States Air Force from February 2002 to August 2002 and from November 2004 to January 2005.  A portion of the Veteran's military service was in the Air National Guard.   At discharge, all of the Veteran's service periods were deemed Honorable.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Milwaukee, WI and Muskogee, OK Regional Offices (AOJ) of the Department of Veterans Affairs (VA).

In September 2013, the Veteran testified during a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony, which addressed his back disability, is found in the Veteran's claims file.

The Veteran's appeal for service connection for his back disability has previously been before the Board.  In a May 2014 decision, the Board remanded this issue to the Muskogee AOJ for further development.  AOJ development was completed, and the matter was properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Combined, these two sources include all the records gathered by, or provide to, the Board and VA.  After careful review and consideration of the documents found in these electronic file repositories, the Board will travel the path(s) identified below.

The issue of Entitlement to service connection for PTSD, arising from Personal Assault and/or (MST), is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lower back disorder began during, or was otherwise caused by, his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a lower back disability that was incurred during military service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the Board's decision is fully favorable regarding the claim of entitlement to service connection for a lower back disability, and the PTSD claim is being remanded for a Board hearing, a discussion of VA duties to notify and assist is not warranted at this time.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21) and (24) (West 2002); 38 C.F.R. § 3.6 (a) and (d) (2015). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101 (24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101  (22); 38 C.F.R. § 3.6  (c)(1). INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6  (c)(1). Active service also includes authorized travel to or from such duty or service. 38 U.S.C.A. § 106  (d); 38 C.F.R. § 3.6  (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA. See 38 U.S.C.A. §§ 101  (2), (22), (24); 38 C.F.R. § 3.6  (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.   Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach. Id. at 45-46. Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA). Id.   

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service). Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010). In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance; therefore, the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Veteran's Lower Back Disability Claim

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence and military service records pertinent to the Veteran's lower back claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   

The Veteran has a current diagnosis.  After the October 2015 examination, the VA medical provider supplied the following designation, "Degenerative joint disease lumbar spine with left lower extremity sciatica."  The Board finds this VA-supplied diagnosis consistent with the credible and competent evidence the Veteran has supplied regarding his subjective symptoms. 

The Veteran endured an in-service incurrence for his lower back disability.  The military service records, supplied as a result of the Nay 2014 Board remand, indicate that the Veteran performed of inactive duty training (INACDUTRA) October 20, 2002.  The medical treatment records, provided by Dr. M, indicate that the Veteran was seen for a back injury on October 21, 2002.  The Board finds that these military and physician records confirm the in-service account provided in testimony, before the undersigned VLJ, at his September 2013 Board hearing that he sustain an injury to his back during a period of INACDUTRA while lifting a heavy tool box.  He has also reported reinjuring his back during a 14 hour plane fight following a deployment to Southwest Asia in January 2005.

The October 2015 VA medical provider posited that the Veteran's lower back disability was, 'Less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale for this medical opinion was based, in part, on the fact that the Veteran did not indicate a back complaint in his January 2005 post-deployment health assessment (PDHA).  The temporal decision reached by the physician, with regards to the 2005 PDHA, does not outweigh or overshadow the preponderance of the evidence found in the Veteran's claims file.

In contrast, the report of an October 2015 VA examination provides a negative nexus opinion.  The examiner noted that there no records available documenting a low back condition during service.  Significantly, the examiner did not consider the Veteran's statements that he sought civilian medical treatment the day following his period of INACDUTRA in 2002.  Moreover, the examiner did not address whether the Veteran's 14 hour plane flight returning from deployment may have aggravated residuals of the 2002 back injury. 

With regard to the third, nexus element of a service connection claim, the Board finds the hearing testimony of the Veteran, and the treatment records of Dr. M, shift the equipoise standard in the Veteran's favor.  The medical report, dated in October 2006, indicates that the Veteran sought treatment the day after the October 2002 back injury.  The same medical report indicates that the Veteran maintained his medical relationship with the physician, informing the MD about therapy and stretching exercises performed to abate disability discomfort.  Moreover, the Veteran testified that he continued to seek treatment for his lower back disability at the VA hospital in Tulsa. 

In light of the conflicting medical opinions regarding the etiology of the Veteran's current back disability, the Board finds that the provisions of 38 U.S.C. § 5107(b), regarding reasonable doubt, are applicable.  Accordingly, the Veteran's claim of entitlement to service connection for a lower back disability must be granted.



ORDER

Service connection for a lower back disability is granted.


REMAND

The Veteran has not yet been afforded a Board hearing on his claim for service connection for PTSD, arising from personal assault and/or MST.  In May 2016, the Veteran indicated his desire to testify before a member of the Board, via live videoconference, at a local VA office.  On remand, the Muskogee RO must contact the Veteran to schedule the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with his May 2016 request.  After the hearing is conducted, or the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claims file is to be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


